Citation Nr: 0619099	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-20 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to an increased initial rating for a right 
knee disability, currently rated as 10 percent disabling.

4.  Entitlement to an increased initial rating for a left 
knee disability, currently rated as 10 percent disabling.

5.  Entitlement to a compensable initial rating for bilateral 
onychomycosis of the feet.

6.  Entitlement to a compensable initial rating for a tonsil 
disability.




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for sinusitis and bilateral hearing loss, 
and granted noncompensable service connection for a right 
knee disability (patellofemoral syndrome), a left knee 
disability (patellofemoral syndrome), a tonsil disability 
(hypertrophic tonsils), and bilateral onychomycosis, 
effective August 2, 2000.  By an April 2004 rating decision, 
the RO increased the disability ratings for each of the 
veteran's knees from 0 to 10 percent, effective August 2, 
2000.  However, as that grant does not represent a total 
grant of benefits sought on appeal, this claims for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

The issue of entitlement to service connection for chronic 
sinusitis is addressed in the remand portion of the decision 
below.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss does not 
meet the criteria for qualification as a disability for VA 
purposes.

2.  The veteran's right and left knee disabilities 
(patellofemoral syndrome) are manifested by subjective 
complaints of occasional instability and pain.  Objective 
manifestations include nearly full range of motion, with 
crepitus.  There is no clinical evidence of arthritis, 
tenderness, effusion, ankylosis, subluxation, instability, 
dislocation, clicking, or locking.

3. The veteran's service-connected bilateral onychomycosis of 
the feet is manifested by subjective complaints of itching 
and pain.  The disability is not manifested by exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area; nor does it involve at least 5 percent of the 
entire body, or 5 percent of exposed areas; or require 
treatment such as therapeutic doses of corticosteroids or 
other immunosuppressive drugs.

4.  The veteran's hypertrophic tonsils have not resulted in 
hoarseness, with inflammation of the cords or mucous 
membrane.


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral hearing loss 
disability that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  The criteria for a rating greater than 10 percent for 
both the right and left knee disabilities (patellofemoral 
syndrome) have not been met since August 2, 2000.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.17a, Diagnostic 
Codes (DCs) 5020, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 
5262 (2005).

3.  The criteria for a compensable initial rating for a skin 
disability (onychomycosis of the bilateral feet) have not 
been met since August 2, 2000.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.118, DCs 7806, 7813 (as in effect 
both prior to and as of Aug. 30, 2002).

4.  The criteria for a compensable initial rating for a 
tonsil disability (hypertrophic tonsils) have not been met 
since August 2, 2000.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 4.97, DC 6516 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1131, 112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss.  On examination 
prior to separation from service in May 2000, examination of 
the ears revealed no abnormalities.

The veteran underwent VA audiological examination in May 
2002.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
35
LEFT
10
10
10
20
20

The averages were 24 in the right ear and 15 in the left ear.  
Speech recognition ability was 96 percent, bilaterally.  

In this case, the veteran's audiometric thresholds are not 40 
decibels or more for the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz.  Additionally, the thresholds for at least 
three of these frequencies are not 26 decibels, and the 
speech recognition scores using the Maryland CNC Test are 
more than 94 percent.  Thus, his hearing loss does not meet 
the criteria to qualify as a disability for VA purposes.  38 
C.F.R. § 3.385 (2005).  Accordingly, service connection for 
bilateral hearing lost is not warranted.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110 (West 2002).  Hence, in the absence of 
competent evidence that the veteran currently has bilateral 
hearing loss to an extent recognized as a disability under 
the governing regulation, there can be no award of service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Specifically, the Court has held that the provisions of 38 
C.F.R. § 3.385 prohibit the award of service connection for 
hearing loss where audiometric test scores are within the 
established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and that 
service connection for bilateral hearing loss must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the ratings initially assigned for his disabilities on the 
original grants of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in the 
Rating Schedule, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

In this case, less than the maximum available rating has been 
assigned for each of the disabilities, and they therefore 
remain on appeal.  Each of the claims will be examined in 
turn.

1.  Bilateral Knee Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2005).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2005).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the VA General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2005).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
a separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's right and left knee disabilities 
(patellofemoral syndrome) have each been rated 10 percent 
disabling since August 2000.  He continues to seek an 
increased rating.  The Board therefore turns to the 
appropriate criteria.

The veteran's right and left knee disabilities have been 
rated 10 percent disabling under DC 5260 (limitation of 
flexion of the leg).  An alternative code for possible 
application is DC 5261 (limitation of extension of the leg).  

Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis), 5256 (ankylosis of the knee), 5257 
(other impairment of the knee), 5258 (dislocation of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the medical evidence does not show that the 
veteran has any of these conditions.  Specifically, neither 
knee X-rays at neither the May 2002 examination, nor those 
taken in October 2003, showed an impression of arthritis.  
Neither the May 2002 examination, nor any other treatment 
record demonstrates any objective finding of subluxation or 
ligamentous laxity.

Diagnostic Code 5260 concerns limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  On VA examination in May 2002, 
the veteran indicated that at that time he was not taking any 
pain killers for his knee pain, and that he generally used 
balsam liniment for alleviation of pain.  Physical 
examination revealed flexion to 140 degrees.  An October 2003 
VA treatment report shows that the veteran complained of pain 
in both knees, greater on the right than on the left.  Range 
of motion testing revealed flexion to 90 degrees in the left 
knee and to 100 degrees in the right knee.  He was 
subsequently admitted to physical therapy for his bilateral 
knee disabilities.  Physical therapy records dated from 
January 2004 to April 2004 show flexion limited to no less 
than 90 degrees, bilaterally, with pain at the end of motion.  
As noted above, flexion ranging from 140 degrees to 0 degrees 
is considered normal for VA purposes.  See 38 C.F.R. § 4.71a, 
Plate II.  In this case, at no time has the veteran been 
shown to have flexion limited to less than 90 degrees.  
Limitation of flexion to 90 degrees or better does not 
warrant a rating higher than 10 percent under DC 5260.

Under DC 5261 (limitation of extension of the leg), a zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  On VA examination in May 2002, the veteran had 
extension to 0 degrees.  Remaining treatment records 
similarly reflect full extension.  Extension ranging from 140 
degrees to 0 degrees is considered normal for VA purposes.  
See 38 C.F.R. § 4.71a, Plate II.  Unlimited extension 
warrants a noncompensable rating.  Accordingly, the veteran 
is not entitled to a rating higher than 10 percent under DC 
5261.

In considering the effect of pain on repetitive use, the 
Board notes that the examiner did not specifically address 
whether there was evidence of pain, fatigue, weakness, lack 
of endurance, or incoordination with repetitive movement.  
The Board also notes that flexion to 90 degrees, if rated 
strictly, does not warrant a compensable rating.  However, 
the RO in this case appears to have granted the veteran a 
compensable rating (10 percent) for each knee on the basis of 
the provisions of 38 C.F.R. § 4.14, which permit 
consideration of a higher rating based upon greater 
limitation of motion due to pain on use, including flare ups.  
The veteran contends that his knee disabilities flare up with 
prolonged walking, standing, or sitting, and jumping and 
climbing.  However, even if the veteran does experience 
occasional flare-up of his right and left knee disabilities, 
the Board finds it unlikely, and there is no evidence which 
suggests, that, on repetitive use, the right or left knees 
would be restricted by pain or other factors to only 30 
degrees flexion or 15 degrees extension.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the right or left knee is limited in motion to 
15 degrees extension or 30 degrees flexion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right and left knee disabilities warrant no 
more than a 10 percent rating since August 2, 2000, the 
effective date of service connection.  As the preponderance 
of the evidence is against the claims for an increased 
rating, the "benefit-of-the-doubt" rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

2.  Onychomycosis

As an initial matter, the Board notes that where the 
veteran's diagnosed condition does not match any of the 
diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2005).  One 
diagnostic code may be more appropriate than another based 
upon factors such as an individual's relevant medical 
history, the diagnosis, and demonstrated symptomatology. 

In this case, the veteran has been diagnosed with 
onychomycosis of the feet.  The RO rated this condition, by 
analogy, under DC 7813, which contemplates disability due to 
dermatophytosis, or tinea pedis.  38 C.F.R. § 4.118, DC 7813.  
Given the nature of the veteran's disability, the Board finds 
that the rating criteria applied by the RO are appropriate.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 
4.20, 4.21 (2005).  The Board can identify no more 
appropriate diagnostic code and the veteran has not 
identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  Accordingly, the Board will proceed with an analysis 
of the veteran's disability under this diagnostic code.

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  In 
this case, the RO considered the veteran's claim under the 
amended criteria and in an April 2004 Statement of the Case, 
the veteran was duly notified of these changes.  Taking these 
factors into consideration, the Board will proceed with 
consideration of this appeal, applying the version of the 
criteria which is more favorable to the veteran, subject to 
the effective date limitations set forth at VAOPGCPREC 3-2000 
(Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

38 C.F.R. § 4.118, as in effect prior to August 30, 2002, 
directs that DCs 7807 through 7819 be rated as for eczema (DC 
7806), dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.

Under DC 7806, as in effect prior to effective August 30, 
2002, a 10 percent rating was warranted for a skin disorder 
with exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).

Under the revised provisions of DC 7806, as in effect from 
August 30, 2002, a 10 percent rating will be assigned where 
at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is for 
application where 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating is warranted where more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas are affected; or where there is constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a compensable 
rating have not been met, under either the old criteria or 
the criteria as amended.  On VA examination in May 2002, the 
veteran complained of pain on his toenails.  He reported that 
he was not currently receiving any treatment for his 
condition.  Physical examination revealed scaly toe webs and 
whitish discoloration with onycholysis of the great toenails, 
bilaterally.  There was mild exfoliation of the toe webs, but 
no ulceration, or crusting.  The diagnosis was onychomycosis.  
In this case, there is no objective or reliable evidence that 
the veteran's service-connected disability involves 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area so as to warrant a compensable 
rating under 38 C.F.R. § 4.118, DC 7806 (2001).  
Additionally, as the evidence does not show that the 
onychomycosis involves 5 percent or more of the entire body, 
or of the exposed areas affected, or requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, entitlement to a compensable rating 
under the revised criteria are also not met.  38 C.F.R. § 
4.118, DC 7806 (2005).  

As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's onychomycosis, the 
benefit-of-the-doubt rule does not apply, and the appeal must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002).

3.  Tonsil Disability

As an initial matter, the Board notes that where the 
veteran's diagnosed condition does not match any of the 
diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2005).  One 
diagnostic code may be more appropriate than another based 
upon factors such as an individual's relevant medical 
history, the diagnosis, and demonstrated symptomatology. 

In this case, the veteran has been diagnosed with chronic 
tonsillitis and hypertrophic tonsils.  The RO rated this 
condition, by analogy, under DC 6516, which contemplates 
disability due to chronic laryngitis.  38 C.F.R. § 4.97, DC 
6516.  Given the nature of the veteran's disability, the 
Board finds that the rating criteria applied by the RO are 
appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 
38 C.F.R. §§ 4.20, 4.21 (2005).  The Board can identify no 
more appropriate diagnostic code and the veteran has not 
identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  Accordingly, the Board will proceed with an analysis 
of the veteran's disability under this diagnostic code.

Under DC 6516, a 10 percent rating is warranted for a 
disability manifested by hoarseness, with inflammation of the 
cords or mucous membrane.  A higher evaluation of 30 percent 
is warranted where the disability is manifested by 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
Thirty percent is the maximum available rating under this 
diagnostic code.  38 C.F.R. § 4.97, DC 6516.

The veteran underwent VA examination in May 2002.  Physical 
examination revealed moderate hypertrophy of the tonsils, but 
there were no findings of inflammation of the cords or 
pharyngeal mucous membrane.  The veteran did not complain of 
hoarseness.  The diagnosis was hypertrophic tonsils.   
Examination of the pharynx and larynx was otherwise normal.

While private and VA treatment records show that the veteran 
was treated for chronic sinusitis, they do not show that he 
was treated for chronic complaints relating to his tonsils, 
pharynx or larynx.  There is no clinical evidence of any 
inflammation of the cords or pharyngeal mucous membrane.  

In sum, the Board finds that a compensable evaluation for the 
veteran's service-connected hypertrophic tonsils is not 
warranted.  The preponderance of the medical evidence shows 
that the veteran's hypertrophic tonsils are not producing 
current compensable pathology.  There is no chronic 
laryngitis, or hoarseness, with inflammation of cords or 
mucous membrane.  The May 2002 VA examiner found no 
abnormalities aside from hypertrophic tonsils.  Based upon 
the foregoing, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
a compensable rating for his tonsil disability. 

As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's hypertrophic tonsils, 
the benefit-of-the-doubt rule does not apply, and the appeal 
must be denied. 38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002; and a rating 
decisions in February 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson,  19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2004 
statement of the case and rating decision.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral hearing loss is denied.

An increased initial rating for a right knee disability is 
denied.

An increased initial rating for a left knee disability is 
denied.

An increased initial rating for onychomycosis is denied.

An increased initial rating for a tonsil disability is 
denied.


REMAND

In July 2003, the RO received a notice of disagreement from 
the veteran as to a February 2003 decision that denied 
service connection for a sinus condition.  It does not appear 
from a review of the claims folder that the veteran has been 
issued a statement of the case on that issue.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which 
addresses the issue of entitlement to 
service connection for a sinus condition.

The purpose of this REMAND is to allow the veteran the 
opportunity to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


